Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00393-CV

              SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc.,
                         and BP America Production Company,
                                     Appellants

                                                    v.

                           JUAN SALINAS RANCH MINERALS, LTD.,
                                         Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2013CV7000614D2
                            Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Rebecca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 31, 2021

DISMISSED

           The parties have filed a joint motion to dismiss this appeal due to settlement. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed

against the party who incurred them.

                                                     PER CURIAM